Citation Nr: 9916143	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  93-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kent Tester, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In the rating decision on appeal, the RO denied service 
connection for post-traumatic stress disorder.  In a January 
1996, the Board denied service connection for post-traumatic 
stress disorder.  The appellant appealed the denial to The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
"the Court").  The parties filed a motion to vacate the 
Board decision and remand for further development.  The 
parties argued that VA did not fulfill its duty to assist.  
Specifically, the parties stated that VA had not submitted 
all the appellant's accounts of the stressors he encountered 
in Vietnam, which did not allow for a thorough verification 
of the stressors.  In February 1997, the Court granted the 
motion and vacated and remanded the case to the Board.  [redacted].  
In November 1997, the 
Board remanded the claim for additional development 
consistent with the joint motion for remand.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The appellant has a current diagnosis of post-traumatic 
stress disorder, which is based upon the claimed inservice 
stressors and his current symptomatology.

2.  The occurrence of the claimed inservice stressor 
incidents in Vietnam is corroborated by credible, supporting 
evidence.



CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported 
inservice stressors alleged to have caused the post-traumatic 
stress disorder, and submitted medical evidence relating the 
current diagnosis to inservice events.  This is sufficient to 
establish a well-grounded claim for service connection for 
post-traumatic stress disorder.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed inservice stressor) (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen, 10 Vet. App. at 138 (citing 38 
C.F.R. § 3.304(f)).

The appellant has established that he has a current diagnosis 
of post-traumatic stress disorder.  The appellant underwent a 
VA psychiatric evaluation in June 1998.  The VA examiner 
noted that he had reviewed the appellant's claims file "in 
detail" and that the appellant had been diagnosed with post-
traumatic stress disorder by three, separate board-certified 
psychiatrists.  The appellant reported during his tour in 
Vietnam, although he was in a supply MOS, he did perimeter 
guard around the airbase off and on.  He reported witnessing 
a friend's hand being blown off by a grenade blast during an 
attack on the perimeter.  He stated that they were under 
frequent mortar and rocket attacks on the perimeter of the 
airbase.  The appellant stated that he was briefly assigned 
to a Vietnam combined action platoon where he was engaged in 
several firefights.  The VA examiner stated, "These are the 
type of stressors that certainly do involve a threat to his 
or other's lives and would be more than sufficient to post-
traumatic stress disorder and certainly meet the criteria 
necessary for stressor as described in DSM4."

The appellant reported that currently, he continued to have 
daily intrusive memories of his combat in Vietnam.  He 
reported disturbed sleep patterns and violent dreams.  He 
stated that he felt distressed and that explosive stimuli 
reminded him of his combat experiences, such as the sound of 
helicopters or unexpected loud noises or fireworks.  The 
appellant reported that he had tried to push away painful 
thoughts, feelings, and memories as much as possible.  He 
stated that he had used alcohol as a form of self medication 
to try to help push away these painful memories.

The VA examiner stated that the appellant was alert, 
oriented, and cooperative and noted that the appellant 
appeared depressed and anxious.  The VA examiner stated that 
the appellant's thoughts were clear and goal oriented.  There 
was no evidence of delusions or hallucinations.  His 
cognitive abilities were grossly intact, and there was no 
current suicidal ideation.  He entered a diagnosis of post-
traumatic stress disorder.  The VA examiner stated that as to 
the appellant's stressor, the appellant had given a credible 
history of an extremely typical combat stressor in Vietnam 
that would be more than sufficient to lead to a diagnosis of 
post-traumatic stress disorder.  The VA examiner noted that 
in the response letter from the Marine Corps Support Agency, 
it was noted that it would be quite atypical for the 
appellant not to have been exposed to mortar and rocket 
attacks.

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether the stressors are related to 
combat or noncombat occurrences.  See Cohen, 10 Vet. App. at 
145-147.  When it is determined that the appellant did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor actually 
occurred would be required for the appellant to prevail.  
Cohen, 10 Vet. App. at 147.  The appellant's lay testimony 
regarding the stressors would thus be insufficient, standing 
alone, to establish service connection.  Id.

The appellant has alleged that he engaged in combat.  In a 
November 1992 RO hearing, the appellant stated that during 
his first tour in Vietnam, his compound got hit with rockets.  
He stated that he did not know whether anyone was killed, but 
that one of his friends had had his hand blown off trying to 
throw a grenade.  He stated that he shot at the enemy, but 
that he did not know whether he killed anyone.  The appellant 
stated that he and his fellow soldiers got into firefights, 
but that it was not a "major deal."  The appellant stated 
that he did not help with the care of wounded soldiers and 
that he did not witness anyone being killed.  He stated that 
he saw wounded people being brought in from the field.  The 
appellant stated that when he was put on guard duty, he was 
exposed to rockets and mortars constantly.  In a January 1995 
VA Form 21-4138, the appellant stated that he was subject to 
mortar, rocket, and sniper attacks from September 1966 to 
January 1997.

The RO submitted a description of the appellant's stressors 
to the Commandant of the Marine Corps for verification in 
January 1998.  A response was received that same month from 
G. Michalick, who stated that the information submitted was 
insufficient for the purpose of conducting a meaningful 
research on the appellant's behalf.  He/she noted that it was 
uncommon for a veteran to have served in Vietnam without 
having been rocketed or mortared during the tour of duty.  
He/she stated that the records revealed that the appellant's 
primary duty was a supply administration man except that in 
September 1966, when he assigned to guard duty.

As stated above, the appellant has brought forth evidence of 
a current, clear diagnosis of post-traumatic stress disorder.  
Further, the Board finds that the June 1998 VA psychiatric 
evaluation report provides medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressors.  Finally, the Board finds that the 
appellant's report of being placed on guard duty in September 
1966, at which time he was exposed to mortar and rocket 
attacks and the January 1998 letter from the Commandant of 
the Marine Corps, which confirmed that he was placed on guard 
duty in September 1966, is credible supporting evidence that 
the claimed inservice stressors actually occurred.  It must 
be noted that the appellant was in a war zone and that he was 
placed on guard duty, which would expose him to repeated 
attacks by the enemy.  His written statements of record and 
his testimony at the November 1992 RO hearing have been 
consistent throughout the appeal.  The Board finds that the 
appellant's accounts of what happened in service are 
credible.  Accordingly, the Board has determined that the 
appellant has met the requirements for a determination in 
favor of service connection for post-traumatic stress 
disorder.  See Cohen, supra; see also 38 C.F.R. § 3.304(f).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

